NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3655-17T3

LINDA HUFF and JAMES HUFF,

         Plaintiffs-Respondents,

v.

CYPRUS AMAX MINERALS
COMPANY and IMERYS TALC
AMERICA, INC.,

         Defendants-Appellants,

and

BRENNTAG SPECIALTIES, INC.,
BRENNTAG NORTH AMERICA,
INC., COLGATE-PALMOLIVE,
INC., JOHNSON & JOHNSON,
WHITTAKER CLARK & DANIELS,
INC., UNILEVER UNITED STATES,
INC., and ARKEMA, INC.,

         Defendants.


                   Argued October 17, 2018 – Decided September 11, 2019

                   Before Judges Fuentes, Accurso and Vernoia.
            On appeal from the Superior Court of New Jersey, Law
            Division, Middlesex County, Docket No. L-2818-17.

            John C. McMeekin, II, argued the cause for appellants
            (Rawle & Henderson, LLP, attorneys; John C.
            McMeekin, II, on the briefs).

            Robert E. Lytle argued the cause for respondents
            (Szaferman, Lakind, Blumstein & Blader, PC, and
            Simon Greenstone Panatier, PC, attorneys; Robert E.
            Lytle, of counsel and on the brief; Leah Kagan, on the
            brief).

PER CURIAM

      The question we thought was presented on this appeal, here on leave

granted, is the constitutionality of a New Jersey court's assertion of personal

jurisdiction over a foreign defendant without minimum contacts to our State

based on the jurisdictional contacts of its predecessors under a products line

theory. Specifically, we granted leave to determine whether maintenance of this

suit in New Jersey by the estate of an Ohio resident, Linda Huff, against two

Delaware corporations, Imerys Talc America, Inc. and Cyprus Amax Minerals

Company, both with principal places of business in other states, based on

injuries the decedent allegedly suffered as a result of talc imported into New

Jersey, processed in a plant in South Plainfield and sold by companies alleged

to be defendants' predecessors to Colgate-Palmolive, Inc., which incorporated it

into its Cashmere Bouquet body powder, offends due process.

                                                                       A-3655-17T3
                                       2
      After briefing and argument, however, Imerys filed for bankruptcy

protection.   Because the factual record as to Cyprus Amax is too poorly

developed to justify our reaching this important constitutional question in this

case, we vacate our interlocutory order as improvidently granted and dismiss the

appeal.

      Linda Huff and her husband James filed a complaint in the Law Division

against Cyprus Amax, Imerys, Colgate-Palmolive and Johnson & Johnson,

among others, alleging her exposure to asbestos through her use of Cashmere

Bouquet talcum powder and Johnson's Baby Powder caused the pleural

mesothelioma to which she succumbed after suit was filed.          Specifically,

plaintiffs alleged Huff was exposed to asbestos through her and her mother's

regular use of Cashmere Bouquet from approximately 1956 to 1970, and her

daily use of Johnson's Baby Powder from around 1970 to sometime after 2000.

      Imerys and Cyprus Amax, represented by the same law firm, filed motions

to dismiss the complaint alleging neither corporation is amenable to suit in New

Jersey under either general or specific jurisdiction. As already noted, both are

Delaware corporations with a principal place of business in California for

Imerys and Arizona for Cyprus Amax. They asserted that neither corporation

has offices, employees, real or personal property or bank accounts in New Jersey


                                                                        A-3655-17T3
                                       3
nor has ever filed a lawsuit here. Defendants argued their lack of any contacts

with New Jersey precluded suit against them here.

      Plaintiffs opposed the motions, arguing that Imerys and Cyprus Amax

were sued as successors and the jurisdictional contacts, both general and

specific, of their predecessors could be imputed to them to establish jurisdiction.

Relying on depositions of designated representatives of defendants in other

cases, as well as their declarations and representations on summary judgment

motions in other jurisdictions, plaintiffs sought to establish Imerys' and Cyprus

Amax's historic connection to the talc business in New Jersey.

      Before relaying the evidence plaintiffs adduced on the motion, we note

the court did not make specific findings about the corporate lineage of either

Imerys or Cyprus Amax, perhaps owing to their decision to premise their

motions on the constitutionality of successor jurisdiction and not on the facts.

There was also no jurisdictional discovery undertaken, again based on

defendants' failure to argue the facts of successorship or seek jurisdictional

discovery until their joint motion for reconsideration. Thus the record on appeal

leaves a great deal to be desired. While some points seem clear, there are

numerous corporate entities with similar names, particularly as to Cyprus,




                                                                          A-3655-17T3
                                        4
making it very difficult to follow or present a cogent account of corporate

succession.

      Having said that, plaintiffs presented evidence on the motion that Charles

Mathieu, Inc., a New Jersey corporation in existence from 1933 to 1981,

imported talc to the United States from Italy for use in the cosmetic

pharmaceutic market. From approximately 1957 to 1979, Colgate purchased

Italian talc from Mathieu, which Colgate incorporated into its product,

Cashmere Bouquet, produced at its Jersey City plant. Although the record is

less developed with regard to Johnson & Johnson, it also bought Italian talc from

Mathieu during the same period.

      In the mid-1970s, Mathieu opened a talc processing plant in South

Plainfield under the name Metropolitan Talc Company, a company incorporated

in New Jersey in 1964. Mathieu also had other alleged subsidiaries that mined

minerals in the United States including Resource Processors, Inc. and American

Resource Talc, Inc.

      According to answers to interrogatories supplied by Imerys in another

case and presented by plaintiffs on the motion, Cyprus Georesearch, an alleged

wholly owned subsidiary of Cyprus Mines, acquired the assets of Mathieu,

Metropolitan Talc, American Resource Talc and Resource Processors in 1979.


                                                                        A-3655-17T3
                                       5
Mathieu, Metropolitan Talc, American Resource Talc and Resource Processors

were thereafter wound up, with the New Jersey corporations, Mathieu and

Metropolitan Talc, formally dissolving in 1981. There is some indication that

another Charles Mathieu company continued in some form thereafter as Cyprus

Industrial Minerals apparently continued to pay it a commission on its purchases

of Italian talc. There is also some indication in the record that Cyprus Industrial

Minerals was aware of a lawsuit in 1979 against Metropolitan in which the

plaintiffs alleged exposure to Metropolitan talc caused one of them to develop

mesothelioma, and that the Cyprus purchase was structured to avoid assumption

of Mathieu's liabilities after that suit came to light.

      Cyprus Mines, allegedly doing business as Cyprus Industrial Minerals,

took over operations at the Metropolitan Talc plant in South Plainfield upon

sale, retaining the plant's employees, including two of Mathieu's owners and

officers, Donald Ferry and Peter Bixby. According to deposition transcripts

plaintiffs submitted on the motion of Ferry and Henry Mulryan, Chief Executive

Officer of Cyprus Industrial Minerals, that entity continued to sell Italian talc to

Colgate between 1979 and 1992.

      In 1992, Cyprus Mines Corporation doing business as Cyprus Industrial

Minerals Company supposedly transferred its talc business to a newly created


                                                                           A-3655-17T3
                                          6
entity Cyprus Talc Corporation for the purpose of selling it. On June 5, 1992,

RTZ America, Inc., a predecessor of Rio Tinto America Holdings Inc.,

purchased all the outstanding stock of Cyprus Talc from Cyprus Mines

Corporation. Following the transaction, Rio Tinto changed the name of Cyprus

Talc to Luzenac America, Inc. In 2011, Imerys Minerals UK, Ltd. purchased all

the outstanding stock of Luzenac America and changed its name to Imerys Talc

America, Inc., defendant Imerys in this action.         Plaintiffs presented the

declaration of Patrick J. Downey, an authorized representative of Imerys, who

averred in another case pending in California that "Imerys is the successor to the

talc business of Cyprus Industrial Minerals Company, which supplied cosmetic

talc to [Colgate] that was used in manufacturing Cashmere Bouquet talcum

powder."

      In 1993, following the transfer of Cyprus's talc business to Cyprus Talc

and then to RTZ, Cyprus Mines Corporation and Cyprus Minerals Company

merged with Amax, Inc. to form Cyprus Amax Minerals Company, defendant

here. Among the documents plaintiffs submitted in opposition to the motion is

a statement of undisputed material facts Cyprus Amax filed in support of a

motion for summary judgment in a case in California, asserting it has never

engaged in the processing, marketing or sale of talc.


                                                                         A-3655-17T3
                                        7
      In its reply papers, Imerys and Cyprus Amax attacked plaintiffs' legal

basis for jurisdiction, arguing no published decision from any New Jersey court

has recognized successor jurisdiction based on a product line theory. They

contended that subjecting them to suit in New Jersey based not on their contacts

to New Jersey but on those of their alleged product line successors violated the

Due Process Clause.

      The trial court judge denied the motion to dismiss. In a written opinion,

the judge rejected plaintiffs' assertion that Imerys and Cyprus Amax were

subject to general, all-purpose jurisdiction in New Jersey but also rejected

Imerys' and Cyprus Amax's claims that their predecessors' contacts with New

Jersey could not be constitutionally imputed to them, relying on the Third

Circuit's discussion of successor jurisdiction in In re Nazi Era Cases Against

German Defendants Litigation, 153 F. App'x 819, 822-23 (3d Cir. 2005), and

dicta in the United States Supreme Court's recent opinion in Bristol-Myers

Squibb Company v. Superior Court of California, 582 U.S. __, 137 S. Ct. 1773,

1783 (2017). Referring to Bristol-Myers, the judge found "the Supreme Court

has implicitly recognized that derivative liability may be the basis for [a] finding




                                                                           A-3655-17T3
                                         8
of state court personal jurisdiction over a defendant." 1 Finding that "defendants,

through their respective corporate designees, admit to the successor corporation

relationship" with Charles Mathieu, Inc. and Metropolitan Talc, both New

Jersey corporations, the court found "no burden" on Imerys and Cyprus Amax

"to litigate these claims, where the conduct alleged — the sale and processing

of talc manufactured by New Jersey companies — occurred, in New Jersey."

      Imerys and Cyprus Amax moved for reconsideration, arguing, first, that

the successor jurisdiction theory applied by the court has never been recognized

by this court or our Supreme Court and is in "direct conflict with the due process



1
   In Bristol-Myers, the Court found California state courts lacked specific
jurisdiction over claims by non-California residents for injuries allegedly
suffered as a result of Plavix, a prescription blood-thinner, developed and
manufactured by Bristol-Myers, a Delaware corporation headquartered in New
York, in New York and New Jersey and sold nationally through a California
distributor, McKesson. 137 S. Ct. at 1777-78. In rejecting plaintiffs' "last ditch
contention" that Bristol-Myers' decision to contract with McKesson to distribute
Plavix could support California's exercise of specific jurisdiction over Bristol-
Myers, Justice Alito noted there was no allegation the pharmaceutical company
engaged in any relevant acts with McKesson, or that Bristol-Myers was
"derivatively liable for McKesson’s conduct in California." Id. at 1783. The
Court concluded "[t]he bare fact that [Bristol-Myers] contracted with a
California distributor is not enough to establish personal jurisdiction in the
State." Ibid. That a corporation could establish the minimum contacts necessary
to support personal jurisdiction through an agent's contacts with the forum is,
we think, an unremarkable proposition. See Miller Yacht Sales, Inc. v. Smith,
384 F.3d 93, 101 n.7 (3d Cir. 2004). We thus do not read the dicta in Bristol-
Myers as supporting successor jurisdiction based on the product line exception.
                                                                          A-3655-17T3
                                        9
analysis [of] the U.S. Supreme Court . . . beginning with . . . Daimler [AG v.

Bauman, 571 U.S. 117 (2014)]".          Second, defendants argued there were

significant disputes of fact "regarding successor liability . . . that by extension"

apply to personal jurisdiction on that basis. Defendants also emphasized the

"fundamental differences" between Cyprus Amax and Imerys "such that the

determination of personal jurisdiction on the successor liability has two different

sets of facts that would have to be considered."

      Specifically, defendants argued Cyprus Amax "has never been involved

in the mining, milling, manufacture, sale or distribution of talc at any time, a

point which has never been disputed by Plaintiffs." Further, defendants noted

Cyprus Amax "did not come into existence until 1993," after RTZ America had

already purchased Cyprus Mines' and Cyprus Minerals' talc business by buying

Cyprus Talc in a stock sale. Defendants argued Cyprus Amax was formed after

plaintiff's exposure to Cashmere Bouquet ended, and it is "not the legal

successor to the talc business of Charles Mathieu, Inc., Cyprus Mines

Corporation, or any of their subsidiaries."

      In a third point, Imerys, although conceding it is the legal successor of

Cyprus Mines, contended it was not the legal successor to Mathieu or

Metropolitan. Like Cyprus Amax, Imerys argued the court erred in failing to


                                                                           A-3655-17T3
                                        10
undertake a separate analysis as to whether it "is, in fact, a legal successor-in-

interest to the talc business" of Mathieu or Metropolitan.

      The trial court denied the motion for reconsideration. The court reiterated

its view that the jurisdictional contacts of a successor corporation can be

imputed to a successor without offending due process "post Daimler" as

"emphasized by Justice Alito in . . . Bristol-Myers." It further noted defendants

had not defended the motion on the facts of successorship and could not do so

on reconsideration by raising new arguments. The judge found plaintiffs had

established a prima facie showing of jurisdiction, and noted specifically a filing

by Cyprus Amax in other litigation affirmatively representing that "RTZ

America, Inc., a predecessor of Rio Tinto . . . acquired the existing talc business

operated by predecessors of [Cyprus Amax]."

      We granted interlocutory review of that decision to Imerys and Cyprus

Amax. Imerys' bankruptcy, however, leaves Cyprus Amax the sole appellant.

It argues the trial court erred in finding it an admitted successor to Mathieu, and

that "the basis for the trial court's finding of jurisdiction" over it, as opposed to

Imerys, "is unclear." It further argues that "the trial court's application of

successor personal jurisdiction is unconstitutional." Finally, it argues the trial

court has "compound[ed] its error by automatically applying [its decision in this


                                                                            A-3655-17T3
                                        11
case] to the rest of the docket — at least twenty-eight jurisdictionally dissimilar

cases."2

      Cyprus Amax, although having taken the position in the trial court that

successor jurisdiction is flatly unconstitutional, has refined its argument on

appeal. It now concedes that some forms of traditional successor liability

forming the basis of "successor jurisdiction may be constitutional" but "product

line successor jurisdiction is not, because it does not depend on a finding of

corporate sameness."

      Plaintiffs argue the trial court "correctly found that . . . Cyprus [Amax]

and Imerys are product line successors" to Mathieu and Metropolitan Talc, "the

New Jersey-based entities who milled and distributed the talc that was contained

in the finished powder products at issue (which were also manufactured in and

distributed from New Jersey) that proximately caused Linda Huff's inevitably

fatal mesothelioma."     Plaintiffs contend "that, no matter what theory of

successor liability is involved, the contacts of a corporate predecessor may be


2
   Even were we not dismissing the interlocutory appeal as having been
improvidently granted, we would have declined to reach this argument.
Defendant has not sought, nor have we granted, leave to appeal any order beyond
the ones on appeal, and our review is obviously limited accordingly. See
Towpath Unity Tenants Ass'n v. Barba, 182 N.J. Super. 77, 81 (App. Div. 1981).
We likewise deny defendants' motion to supplement the record with orders in
other cases denying motions to dismiss filed by Cyprus Amax and Imerys.
                                                                          A-3655-17T3
                                       12
attributed to its successor for the purposes of jurisdictional analysis without

offending . . . due process."

      Both parties have litigated this case with the goal of obtaining a ruling on

the constitutionality of product line successor jurisdiction. We granted leave to

appeal because defendants asserted the trial court had unconstitutionally

exercised personal jurisdiction over them based on their status as product line

successors. Although contending it is not the successor of either Mathieu or

Metropolitan Talc, Imerys acknowledged it is the legal successor of Cyprus

Mines, which, doing business as Cyprus Industrial Minerals, took over

operations at Metropolitan Talc's South Plainfield plant in 1979 and thereafter

supplied talc to Colgate until 1992.

      As our Supreme Court explained in Lefever v. K.P. Hovnanian

Enterprises, 160 N.J. 307, 310 (1999):

            The general rule of corporate-successor liability is that
            when a company sells its assets to another company, the
            acquiring company is not liable for the debts and
            liabilities of the selling company simply because it has
            succeeded to the ownership of the assets of the seller.
            Traditionally, there have been only four exceptions: (1)
            the successor expressly or impliedly assumes the
            predecessor's liabilities; (2) there is an actual or de
            facto consolidation or merger of the seller and the
            purchaser; (3) the purchasing company is a mere



                                                                         A-3655-17T3
                                       13
            continuation of the seller; or (4) the transaction is
            entered into fraudulently to escape liability. [3]

      New Jersey is one of five states that recognizes an additional exception to

the general rule of corporate successor non-liability. Mettinger, 153 N.J. at 396.

New Jersey's product line exception adopted in Ramirez v. Amsted Industries,

Inc., 86 N.J. 332 (1981), imposes liability on a corporation that acquires all or

substantially all the manufacturing assets of another corporation and continues

the same product line. Lefever, 160 N.J. at 310.

      The question here, however, is not successor liability but successor

jurisdiction. In a series of cases over the last several years, the Unites States

Supreme Court has explored "the outer boundaries of a state tribunal's authority

to proceed against a defendant" under the Due Process Clause of the Fourteenth

Amendment.4 Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915,

923 (2011). As Justice Ginsburg noted in Goodyear,

            [t]he canonical opinion in this area remains
            International Shoe [Company v. Washington, 326 U.S.
3
   "A fifth exception, sometimes incorporated in one of the [four traditional]
exceptions, arises from the absence of adequate consideration for the sale or
transfer." Mettinger v. Globe Slicing Mach. Co., 153 N.J. 371, 380 (1998).
4
  We note New Jersey's long-arm rule, Rule 4:4-4(b)(1), permits our courts to
exercise personal jurisdiction over out-of-state defendants "to the uttermost
limits permitted by the United States Constitution." Avdel Corp. v. Mecure, 58
N.J. 264, 268 (1971).
                                                                         A-3655-17T3
                                       14
            310 (1945)], in which [the Supreme Court] held that a
            State may authorize its courts to exercise personal
            jurisdiction over an out-of-state defendant if the
            defendant has “certain minimum contacts with [the
            State] such that the maintenance of the suit does not
            offend 'traditional notions of fair play and substantial
            justice.'"

            [Ibid. (citation omitted).]

      Although the United States Supreme Court has not addressed whether a

foreign corporation could be subjected to a court’s general or specific

jurisdiction based on the contacts of a predecessor-in-interest, it has certainly

acknowledged that one corporation's jurisdictional contacts might be imputed

to another. See Daimler, 571 U.S. at 134-36 (noting the Court "has not yet

addressed whether a foreign corporation may be subjected to a court’s general

jurisdiction based on the contacts of its in-state subsidiary," although rejecting

the Ninth Circuit’s agency theory, which would "subject foreign corporations

to general jurisdiction whenever they have an in-state subsidiary or affiliate,"

as "an outcome that would sweep beyond even the 'sprawling view of general

jurisdiction' we rejected in Goodyear").

      Several circuit courts of appeals, including our own, have addressed

whether a predecessor's jurisdictional contacts could be imputed to a successor.

See, e.g., In re Nazi Era Cases, 153 F. App'x at 822-23 (finding successor


                                                                          A-3655-17T3
                                          15
jurisdiction consonant with successor liability under New York law); Purdue

Research Found. v. Sanofi-Synthelabo, S.A., 338 F.3d 773 (7th Cir. 2003)

(recognizing a predecessor's jurisdictional contacts may be imputed to a

successor where the successor corporation is a mere continuation of the

predecessor or where the forum's successor liability laws would hold the

successor liable for the predecessor's actions); Patin v. Thoroughbred Power

Boats Inc., 294 F.3d 640 (5th Cir. 2002) (predecessor corporation's waiver of

personal jurisdiction can be imputed to successor when successor is deemed to

be mere continuation of its predecessor); Williams v. Bowman Livestock Equip.

Co., 927 F.2d 1128, 1132 (10th Cir. 1991) (holding "[a] corporation's contacts

with a forum may be imputed to its successor if forum law would hold the

successor liable for the actions of its predecessor"); Duris v. Erato Shipping,

Inc., 684 F.2d 352, 356 (6th Cir. 1982) (permitting successor jurisdiction

following merger noting "[a]ny other ruling would allow corporations to

immunize themselves by formalistically changing their titles").

      In In re Nazi Era Cases, relied on by the trial judge here, the Third Circuit,

applying New York law, explained that "[t ]he method by which corporations

combine can render a 'successor in interest' to a prior corporation subject to

personal jurisdiction under [New York's long-arm statute] based on the


                                                                           A-3655-17T3
                                       16
predecessor's actions." 153 F. App'x at 822. The In re Nazi Era Cases court

concluded "that successor-jurisdiction in New York can be present in the

following situations: (1) merger or de facto merger; (2) express or implied

assumption of liabilities, including by a ratification of the predecessor's

activities; or (3) acquisition of assets or reorganization undertaken to

fraudulently avoid jurisdiction," the same circumstances in which New York

imputes successor liability. Id. at 823. New York does not recognize successor

liability based on the product line exception. See Semenetz v. Sherling &

Walden, Inc., 818 N.Y.S.2d 819, 824 (N.Y. 2006) (rejecting product line

exception as too radical a change from existing law implicating complex

economic considerations better left to the Legislature).5

      Notably, no court appears to have addressed, in a reported decision or

otherwise, whether product line successor liability could support specific

jurisdiction over a successor lacking minimum contacts to the forum after




5
   In rejecting product line successor liability, New York's highest court
expressly declined to "address [the] argument that personal jurisdiction may
properly be imputed to a successor corporation whenever it is substantively
responsible for its predecessor's allegedly tortious conduct." Id. at 822 n.2.



                                                                      A-3655-17T3
                                      17
Daimler.6 The issue is significant because product line liability, which focuses

on "the successor's undertaking to manufacture essentially the same line of

products as the predecessor" represents a significant break with "the traditional

principles of corporate successor nonliability" and exceptions, which focus on

"the continuation of the corporate entity as such." Ramirez, 86 N.J. at 347. The

issue is whether due process permits imputation of a predecessor's jurisdictional

contacts to a product line successor which cannot be said to be a mere

continuation of the predecessor.

      Although we were poised to address that question in this case, it is not

clear to us that the question is now actually presented, notwithstanding the

parties' assertions prior to Imerys' bankruptcy. The facts of Cyprus Amax's

corporate history are so murky we cannot discern on this record whether it is a

successor-in-interest to Mathieu or Metropolitan.       And although it appears



6
  We are aware of two courts addressing the issue prior to Daimler, which came
to opposite conclusions on the question. See Sementz v. Sherling & Walden,
Inc., 801 N.Y.S.2d 78 (3d Dept 2005), aff'd, 818 N.Y.S.2d 819 (2006) (noting
the product line exception to the successor liability rule deals "with the concept
of tort liability, not jurisdiction" such that the exception "do[es] not and cannot
confer . . . jurisdiction over the successor in the first instance"); Simmers v. Am.
Cyanamid Corp., 576 A.2d 376, 390 (Pa. Super. Ct. 1990) (holding "a successor
company which purchases and manufactures a predecessor's product line cannot
avoid the jurisdiction of those forums wherein the product was previously
manufactured and distributed").
                                                                           A-3655-17T3
                                        18
reasonably certain to be a successor to at least some Cyprus entities, it is not

clear whether its alleged liability for plaintiffs' injuries in that capacity would

even implicate the product line exception on the facts as presented, or instead

rest on the traditional exceptions to successor non-liability or that Cyprus Amax

remains the same entity as its predecessors who supplied talc to Colgate.

Compare Lefever, 160 N.J. at 326 n.4 (agreeing with our opinion in Saez v. S &

S Corrugated Paper Mach. Co., 302 N.J. Super. 545, 554 (App. Div. 1997), "that

it is wrong to impose successor liability on an asset purchaser that discontinues

the product line"), with Arevalo v. Saginaw Mach. Systems, Inc., 344 N.J.

Super. 490, 492, 498 (App. Div. 2001) (reversing summary judgment to

successor company, which did not continue allegedly defective product

manufactured by its predecessor, based on finding that successor was the same

company, after spin-off and sale of machine tool division, that manufactured the

allegedly defective product and could not "avoid liability for the product it

manufactured by simply transferring all diecasting machinery manufacturing

operations, assets, and accompanying obligations" to a new entity).

      Because we find the factual record too incomplete to resolve the

jurisdiction question allegedly presented by the order we granted Cyprus Amax

leave to appeal, we dismiss the appeal and remand the matter to the trial court.


                                                                          A-3655-17T3
                                       19
We specifically do not address the factual issues as to successorship Cyprus

Amax failed to raise until reconsideration. See Chirino v. Proud 2 Haul, Inc.,

458 N.J. Super. 308, 318 (App. Div. 2017) (noting reviewing courts generally

decline to consider questions or issues not presented properly to the trial court

when the opportunity was available), aff'd o.b., 237 N.J. 440 (2019). Although

the matter is certainly not free from doubt, we cannot find the trial court erred

in finding plaintiffs carried their burden to establish a prima facie basis for the

exercise of personal jurisdiction over Cyprus Amax, see Citibank, N.A. v. Estate

of Simpson, 290 N.J. Super. 519, 533 (App. Div. 1996), in the absence of any

challenge to the facts presented in opposition to the motion, see Dutch Run-

Mays Draft, LLC v. Wolf Block, LLP, 450 N.J. Super. 590, 598 (App. Div.

2017). Cyprus Amax, of course, remains free to challenge the State's exercise

of personal jurisdiction over it on either a properly supported motion to dismiss

or for summary judgment.

      Appeal dismissed.




                                                                          A-3655-17T3
                                       20